Citation Nr: 0907239	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-35 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for left knee injury with 
traumatic arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from January 1976 to 
September 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  This case was previously before the Board in 
January 2006 and was remanded for additional development.

In September 2005, the Veteran appeared before the 
undersigned Veterans Law Judge sitting in Detroit, Michigan, 
and delivered sworn testimony regarding the issue on appeal.

As noted in the January 2006 Board remand, the issues of 
entitlement to service connection for right knee and back 
disabilities, as secondary to service-connected left knee 
arthritis, have been referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Prior to June 21, 2007, the service-connected left knee 
disability has been manifested by complaints of pain, and 
clinically demonstrated functional impairment no worse than 
range of motion from 10 degrees extension to 125 degrees 
flexion, without instability.

2.  From June 21, 2007, the service-connected left knee 
disability has been manifested by complaints of pain, with 
clinically demonstrated functional impairment no worse than 
range of motion from 5 degrees extension to 65 degrees 
flexion, on flare-ups of pain with weakened movement and 
fatigability, on repetitive motion, and without instability.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
knee injury with traumatic arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As for increased rating claims, under 38 U.S.C. § 5103(a) VA 
must, at a minimum, notify a claimant that, (1) to 
substantiate an increased rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.  Id.

The August 2003, March 2006, and September 2006 VCAA letters 
failed to provide the Veteran with notice that to 
substantiate her claim the evidence must demonstrate the 
effect that the worsening of his condition has on her 
employment and daily life.  Vazquez-Flores, supra.  The 
letters also failed to notify the Veteran that if an increase 
in disability was found, the disability rating would be 
assigned in accordance with the applicable diagnostic code.  
Accordingly, the Board finds that VA has not provided 
adequate section 5103(a) notice to the Veteran, and such 
notice error is presumptively prejudicial.  Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).  To overcome 
the presumption of prejudice associated with a pre-
adjudicatory notice error, VA must show that the purpose of 
the notice was not frustrated and that the error did not 
affect the essential fairness of the adjudication."  Sanders, 
487 F.3d at 889.

A review of the evidence of record reveals that, in the 
August 2004 statement of the case, regulations and Diagnostic 
Code criteria for rating the service-connected disability at 
issue were provided.  The Veteran was specifically notified 
of the evidence necessary to obtain a higher disability 
rating for her service-connected disability on appeal.  
Furthermore, the VCAA notice letters that the Veteran 
received during this appeal, although not substantively 
adequate for section 5103(a) purposes, did provide her with 
information of VA's responsibility to assist her in obtaining 
evidence and provide her with a medical examination if 
necessary, as well as how to contact VA with any questions 
she may have.  Importantly, the Board notes that the Veteran 
is represented in this appeal.  Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006) (appellant's representation by counsel 
"is a factor that must be considered when determining whether 
that appellant has been prejudiced by any notice error").  In 
this regard, the Board observes that neither the Veteran nor 
her representative have claimed that the case contains any 
VCAA notice deficiencies.  The Veteran has submitted argument 
and evidence (including September 2005 Board hearing 
testimony) in support of her appeal.  Based on the foregoing, 
the Board finds that the Veteran has had a meaningful 
opportunity to participate in the adjudication of the 
increased rating claim such that the essential fairness of 
the adjudication is not affected.  Sanders, supra.

In March 2006 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

While not every element of VCAA notice was given prior to the 
initial AOJ adjudication of the claim, the Board notes that a 
VCAA timing defect can be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, the Board finds that the defect with respect 
to the timing of the VCAA notice was harmless error.  
Although some elements of VCAA notice were first provided to 
the appellant after the initial adjudication, subsequent 
notice complied fully with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b) and Dingess/Hartman.  
Moreover, the claim was readjudicated after such fully 
compliant notice was given, and a Supplemental Statement of 
the Case was provided in September 2007.  The Board finds 
that the Veteran has been provided with every opportunity to 
submit evidence and argument in support of her claim, and 
that not withstanding Pelegrini, deciding this appeal is not 
prejudicial to her.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
Veteran has undergone examinations that have addressed the 
matters presented by this appeal.  While the Veteran's 
representative (in the January 2009 informal hearing 
presentation) has questioned the adequacy of the June 2007 VA 
examination, the Board finds that the June 2007 VA 
examination is adequate for rating purposes, as it contains 
findings in sufficient detail to assess the status of the 
disability at issue.  The Veteran has not referenced any 
other pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.

Applicable Law

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Thus, the Board must consider 
whether the Veteran is entitled to staged ratings at any time 
during the rating period on appeal.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

As for Diagnostic Code 5257, a 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the 
highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A 20 percent evaluation is for application where 
flexion is limited to 30 degrees, and a 30 percent rating 
applies where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 
degrees.

Under Diagnostic Code 5262, a 20 percent evaluation is for 
assignment for malunion of the tibula and fibula with 
moderate knee or ankle disability.  A 30 percent evaluation 
is for assignment with marked knee or ankle disability.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant 
who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate 
evaluations, VAOPGCPREC 23-97 provides that a claimant who 
has arthritis and instability of the knee may, in some 
circumstances, be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 9-98.

Analysis

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

By rating action in July 1997, service connection was 
established for left knee arthritis and a rating of 10 
percent was assigned.  In June 2003 VA received the Veteran's 
claim for an increased rating for her left knee disability.  
As such, the rating period on appeal is from June 2002.

The competent clinical evidence of record establishes that 
the Veteran complained of left knee pain on VA outpatient 
treatment in March and October 2006, and VA examinations in 
August 2003 and June 2007.  On VA examination in August 2003 
she complained of increasing pain in both knees, that she 
could not walk long distances, that squatting and kneeling 
were difficult, and that the activities of daily living were 
limited.  She indicated that she took medication for the 
pain, and that the pain was 7 or 8 out of 10.  On VA 
examination in August 2003, range of left knee motion was 
from 10 degrees extension to 125 degrees flexion.  The 
examiner described minimal swelling, mild effusion and varus 
deformity of 10 degrees on each side.  There was moderate 
tenderness on palpation of the patella.  On VA examination in 
June 2007, range of left knee motion was from 5 degrees 
extension to 80 degrees flexion.  However, the examiner noted 
additional loss of range of motion due to pain, weakened 
movement, and fatigue on repetitive motion, of 15 degrees of 
loss of additional flexion.  The pain was described as 
variable and as being 6 or 8 of 10.  There was muscle atrophy 
of the quadriceps.

Based on the above findings, the criteria are not met for the 
next-higher, 20 percent, rating under Diagnostic Code 5260 or 
5261, even with consideration of additional limitation of 
function due to pain, weakness, and fatigability, as 
described above.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Board notes 
that the August 2003 and June 2007 VA examiners found that 
the Veteran's left knee exhibited weakened movement and 
fatigability due to pain.  Specifically, the June 2007 VA 
examiner noted that the Veteran had muscle atrophy of the 
quadriceps attributable to left knee disability.  The 
examiner commented that the Veteran's left knee pain seems to 
significantly limit the functional ability of the left knee 
joint during flare-up or repetitive use of the left knee 
during the examination.  The June 2007 VA examiner's 
statements essentially correspond to the Veteran's Board 
hearing testimony (September 2005 Board hearing transcript, 
pages 11-12) as well as to the remarks made in an October 
2003 letter by the Veteran's private physician, D.K.V., MD.  
In that letter, Dr. V observed that the Veteran had a severe 
inflammatory syndrome that would occur intermittently.  While 
the Veteran's private physician's letter's comments, at least 
at certain points, appear to have pertained to the right 
knee, a fair reading of the letter as a whole suggests that 
the left knee was subject to such flare-ups as well.  

Nevertheless, the June 2007 VA examiner indicated that such 
factors would contribute to an additional limitation of 15 
degrees of left knee flexion.  This would correlate to range 
of left knee motion from 5 degrees extension to 65 degrees 
flexion.  Such range of motion does not meet the criteria for 
the next higher, 20 percent, evaluation of functional 
impairment comparable to extension limited to 15 degrees 
(Diagnostic Code 5261) or flexion limited to 30 degrees.  As 
previously noted, on VA examination in August 2003, range of 
left knee motion was demonstrated to be no worse than 10 
degrees extension to 125 degrees flexion, with specific 
consideration that the motion was limited by pain.  

Accordingly, considering additional functional limitation due 
to pain, including during flare-ups, the competent clinical 
findings indicate a disability picture comparable to flexion 
limited to no less than 65 degrees, at any time during the 
rating period on appeal.  This does not meet the criteria 
necessary to achieve the next-higher 20 percent evaluation 
under Diagnostic Code 5260.  Additionally, considering 
additional functional limitation due to pain, including 
during flare-ups, the competent clinical findings indicate a 
disability picture comparable to extension limited to no less 
than 10 degrees, at any time during the rating period on 
appeal.  This does not meet the criteria necessary to achieve 
the next-higher 20 percent evaluation under Diagnostic Code 
5261.  As such, a rating of 20 percent for left knee injury 
with traumatic arthritis has not been met at any time during 
the rating period on appeal.

The Board notes that VAOPGCPREC 9-2004 (September 17, 2004) 
holds that where a claimant who has both limitation of 
flexion and limitation of extension of the same leg, such 
must be rated separately under Diagnostic Codes 5260 and 5261 
to be adequately compensated for functional loss associated 
with injury to the leg.  In the present case, however, the 
medical findings previously discussed do not establish loss 
of left knee flexion to a compensable degree at any time 
during the rating period on appeal, even with consideration 
of additional loss of 15 degrees of left knee flexion 
attributed by the June 2007 VA examiner due to pain, weakness 
and fatigability.  Based on the above findings, a 10 percent 
rating is not warranted under Diagnostic Code 5260, and 
separate evaluations pursuant to VAOPGCPREC 9-2004 are not 
appropriate.

As for Diagnostic Code 5257, the Board notes that, although 
the Veteran reported that he required a left knee brace and 
used a cane when walking, recurrent subluxation or lateral 
instability of the left knee has not been shown at any time 
during the rating period on appeal.  VA examinations have 
consistently shown negative Lachman, Drawer, and McMurray 
testing.  As such, consideration under Diagnostic Code 5257 
is not for application, and a separate rating for instability 
is not for application.  VAOPGCPREC 23-97.  Similarly, as the 
evidence fails to demonstrate impairment of the left tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disability picture has not been shown to be so 
unusual or exceptional in nature as to render his schedular 
rating inadequate at any time during the rating period on 
appeal.  In this regard, the Board notes that the June 2007 
VA examiner noted that the Veteran's employment was 
moderately limited.  While the Veteran's private physician 
noted that the Veteran required work accommodation, it 
appears she was able to carry out her duties (described as 
being a desk job at the June 2007 VA examination), and the 
Board notes that the Veteran's private physician was also 
considering the Veteran's nonservice-connected right knee in 
making his comments.  Therefore, referral for assignment of 
an extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

As the preponderance of the evidence is against a higher 
rating than that currently assigned, the benefit of the doubt 
rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee injury with traumatic arthritis is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


